Case
 Case3:20-cv-03668-JSC
      3:20-cv-03668-JSC Document
                         Document96-1
                                  97 Filed
                                      Filed12/23/20
                                            12/22/20 Page
                                                      Page11ofof22
Case
 Case3:20-cv-03668-JSC
      3:20-cv-03668-JSC Document
                         Document96-1
                                  97 Filed
                                      Filed12/23/20
                                            12/22/20 Page
                                                      Page22ofof22




      December 23, 2020
